                                                                         FILED IN THE
1                                                                    U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



2                                                               Sep 30, 2019
                                                                    SEAN F. MCAVOY, CLERK

3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     ELIZABETH PETERSEN, an                     No. 4:19-cv-05200-SMJ
5    individual,
                                                ORDER DISMISSING CASE
6                             Plaintiff,

7                v.

8    BOSTON SCIENTIFIC
     CORPORATION,
9
                              Defendant.
10

11         On September 3, 2019, the parties filed a stipulated dismissal, ECF No. 10.

12   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

13   IT IS HEREBY ORDERED:

14         1.    The parties’ stipulation to dismiss all claims without prejudice, ECF

15               No. 10, is GRANTED.

16         2.    All claims are DISMISSED WITHOUT PREJUDICE, with all

17               parties to bear their own costs and attorneys’ fees.

18         3.    All pending motions are DENIED AS MOOT.

19         4.    All hearings and other deadlines are STRICKEN.

20         5.    The Clerk’s Office is directed to CLOSE this file.




     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 30th day of September 2019.

4                       _________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
